         Case 1:20-cv-07293-GHW Document 52 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
THE PULLMAN GROUP, LLC,                                    :
                                                           :
                                    Plaintiff,             :
                                                           :
                  -against-                                :
                                                           :
RONALD ISLEY, RUDOLPH ISLEY,                               :
RESERVOIR MEDIA MANAGEMENT,                                :
                                                             Case No. 20-cv-7293-GHW
INC., THE ESTATE OF O’KELLY ISLEY,                         :
J.R., ISLEY BROTHERS, L.L.C., ISLEY                        :
                                                             Hon. Gregory H. Woods
BROTHERS ROYALTY VENTURE I SPC,                            :
INC., THREE BOYS MUSIC                                     :
CORPORATION, BOVINA MUSIC INC.,                            :
T-NECK RECORDS, INC., TRIPLE THREE :
MUSIC, INC. AND JOHN DOE                                   :
CORPORATIONS 1-5,                                          :
                                                           :
                                    Defendants.            :
---------------------------------------------------------- X

                JOINDER OF RESERVOIR MEDIA MANAGEMENT, INC.
                   TO ISLEY DEFENDANTS’ MOTION TO DISMISS
                    PLAINTIFF’S FIRST AMENDED COMPLAINT

       Reservoir Media Management, Inc. (“Reservoir”) hereby joins in and adopts the arguments

and authorities cited in the Isley Defendants’ Memorandum of Law in Support of Motion to Dismiss

Plaintiff’s First Amended Complaint (Dkt. Nos. 50-51). Based upon the reasons set forth therein,

the Court should dismiss, with prejudice, the First Amended Complaint (Dkt. No. 49) of Plaintiff

The Pullman Group, LLC for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).



                           [Remainder of Page Intentionally Left Blank]
       Case 1:20-cv-07293-GHW Document 52 Filed 12/07/20 Page 2 of 2




Dated: New York, New York
       December 7, 2020
                                         LOEB & LOEB LLP

                                         By: /s/ Barry I. Slotnick
                                         Barry I. Slotnick
                                         Noah Weingarten
                                         345 Park Avenue
                                         New York, NY 10154
                                         Telephone: 212.407.4000
                                         Facsimile: 212.407.4990
                                         bslotnick@loeb.com
                                         nweingarten@loeb.com

                                         Attorneys for Defendant
                                         Reservoir Media Management, Inc.




                                     2
